DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18, 22, and 163-170 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “the at least one state of the targets is detected by a magnetometer.”  It is unclear whether the claim is intended to further limit “an array of sensors” in claim 1 or add an additional detection means.  Claim 18 inherits and does not remedy the deficiencies of claim 17.
Claim 22 recites the limitation "the geomagnetic field".  There is insufficient antecedent basis for this limitation in the claim.  The lack of antecedent basis causes the meaning of the claim to be unclear.  The lack of clarity arises because it is unclear as to which earlier-recited element (if any) the limitation references.  For purposes of examination, the limitation is interpreted as not making reference to any earlier-recited elements, i.e., introducing a new element.  Furthermore, it is unclear what is simultaneously detected with the geomagnetic field.
Claim 163 does not positively recite a plurality of targets as part of the claimed device. Yet, claims 164-170 appear to further limit the targets. It is unclear how or if the additional characteristics of the targets in claims 164-170 further limit the positively recited structure (i.e., the array of sensors and electronics). It is unclear if Applicant intends the targets to be part of the device in claims 163-170.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 10, 11, 17, 18, 22, 28, 43, 44 and 163-170 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/131020 A1 to Gifford in view of US 2010/0249576 A1 to Askarinya (cited by Applicant).
As to claim 1, Gifford teaches a method for detecting a physical property of tissue, comprising the steps of:
a) implanting a plurality of targets at a tissue (para [0023]); and 
b) employing [a magnetometer] to detect at least one state of the targets relative to each other (“detecting means configured to be positioned outside a patient's body for sensing position and movement of the implanted passive marker elements relative to each other.” Para [0023]; para [0095]), wherein the state of the targets is indicative of a physical property, thereby detecting the physical property of the tissue (para [0037]).
	Although Gifford discloses a SQUID magnetometer and “[o]ther types of magnetometers” (para [0095]), Gifford does not explicitly teach an array of sensors. Askarinya teaches an array of sensors (para [0050], [0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an array of sensors, as taught by Askarinya, with the magnetometer of Gifford to operate a plurality of sensors in a coordinated manner that detects movement of the targets relative to each other. 

As to claim 3, Gifford and Askarinya make obvious the method of claim 1. Gifford further teaches wherein the targets are passive targets (para [0023], [0095]).

As to claim 4, Gifford and Askarinya make obvious the method of claim 1. Gifford further teaches wherein the targets are implanted in the tissue (para [0023], [0095]).

As to claim 5, Gifford and Askarinya make obvious the method of claim 1. Gifford further teaches wherein the state of the targets is a change of state of the targets (para [0023], [0037], [0095]).

As to claim 6, Gifford and Askarinya make obvious the method of claim 1. Gifford further teaches wherein the physical property detected is a change in physical property of the tissue (para [0023], [0037], [0095]).

As to claim 7, Gifford and Askarinya make obvious the method of claim 1. Gifford further teaches wherein the state of the targets includes at least one of: the positions of the targets relative to each other and the orientations of the targets relative to each other (para [0023], [0037], [0095]).

As to claim 8, Gifford and Askarinya make obvious the method of claim 1. Gifford further teaches wherein the state of the targets includes at least one of: the distance of the targets from each other and a speed of the targets relative to each other (para [0023], [0037], [0095]).

As to claim 10, Gifford and Askarinya make obvious the method of claim 1. Askarinya further teaches wherein the tissue is a muscle (para [0046]), and wherein the targets are a pair of targets spaced apart from each other (Fig. 3), whereby contraction or relaxation of the muscle causes the targets to move closer to or further from each other, respectively (a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP 2111.04 I.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze muscle tissue “to allow healthcare providers the ability to safely and effectively monitor the position and movement of patients' internal anatomical structures.” Askarinya, Para [0001].

As to claim 11, Gifford and Askarinya make obvious the method of claim 10. Askarinya further teaches wherein the targets include a permanent magnetic material (para [0045]).

As to claim 17, Gifford and Askarinya make obvious the method of claim 10. Gifford further teaches wherein the at least one state of the targets is detected by a magnetometer (para [0095]).

As to claim 18, Gifford and Askarinya make obvious the method of claim 17. Gifford further teaches wherein the magnetometer includes at least one member selected from the group consisting of a Hall effect sensor, a magnetoresistor, a magneto-inductive sensor, a fluxgate magnetometer, a superconducting quantum interference device magnetometer, and a passive electromagnetic coil, or wherein the at least one state of the targets is detected by at least one member of the group consisting of a three-axis magnetometer; a two-axis magnetometer; and a combination of two single-axis magnetometers (para [0095]).

As to claim 22, Gifford and Askarinya make obvious the method of claim 1. Gifford further teaches wherein the geomagnetic field is detected simultaneously (para [0093]).

As to claim 28, Gifford and Askarinya make obvious the method of claim 1. Askarinya further teaches wherein the tissue is a tendon (para [0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze muscle tissue “to allow healthcare providers the ability to safely and effectively monitor the position and movement of patients' internal anatomical structures.” Askarinya, Para [0001].

As to claim 43, Gifford and Askarinya make obvious the method of claim 1. Gifford further teaches wherein the targets include a coating of a biocompatible material (marker is a guidwire segment [0102] coated with titanium or polymer [0103]).

As to claim 44, Gifford and Askarinya make obvious the method of claim 43. Gifford further teaches wherein the biocompatible material includes at least one member of the group consisting of a bioceramic, parylene, glass, silicone, titanium, and a biocompatible polymer (marker is a guidwire segment [0102] coated with titanium or polymer [0103]).

As to claim 163, Gifford teaches a device for detecting a physical property of tissue, comprising:
a) [a magnetometer] to detect a plurality of targets at a tissue (Para [0023]; para [0095]),; and 
b) electronics to determine at least one state of the targets relative to each other (“detecting means configured to be positioned outside a patient's body for sensing position and movement of the implanted passive marker elements relative to each other.” Para [0023]; para [0095]), and provide an indication of a physical property of the tissue (para [0037]).
Although Gifford discloses a SQUID magnetometer and “[o]ther types of magnetometers” (para [0095]), Gifford does not explicitly teach an array of sensors. Askarinya teaches an array of sensors (para [0050], [0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an array of sensors, as taught by Askarinya, with the magnetometer of Gifford to operate a plurality of sensors in a coordinated manner that detects movement of the targets relative to each other.

As to claim 164, Gifford and Askarinya make obvious the device of claim 163. Gifford further teaches wherein the targets are passive targets (para [0023], [0095]).

As to claim 165, Gifford and Askarinya make obvious the device of claim 163. Gifford further teaches wherein the targets are implanted in the tissue (para [0023], [0095]).

As to claim 166, Gifford and Askarinya make obvious the device of claim 163. Gifford further teaches wherein the state of the targets is a change of state of the targets (para [0023], [0037], [0095]).

As to claim 167, Gifford and Askarinya make obvious the device of claim 163. Gifford further teaches wherein the state of the targets includes at least one of: the positions of the targets relative to each other and the orientations of the targets relative to each other (para [0023], [0037], [0095]).

As to claim 168, Gifford and Askarinya make obvious the device of claim 163. Gifford further teaches wherein the state of the targets includes at least one of: the distance of the targets from each other and a speed of the targets relative to each other (para [0023], [0037], [0095]).

As to claim 169, Gifford and Askarinya make obvious the device of claim 163. Askarinya further teaches wherein the tissue is a muscle (para [0046]), and wherein the targets are a pair of targets spaced apart from each other (Fig. 3), whereby contraction or relaxation of the muscle causes the targets to move closer to or further from each other, respectively (interpreted as intended use of the targets once implanted; magnets are capable of performing as claimed para [0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze muscle tissue “to allow healthcare providers the ability to safely and effectively monitor the position and movement of patients' internal anatomical structures.” Askarinya, Para [0001].

As to claim 170, Gifford and Askarinya make obvious the device of claim 169. Askarinya further teaches wherein the targets include a permanent magnetic material (para [0045]) and the at least one state of the targets is detected by a magnetometer (para [0049]-[0050]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David J. McCrosky/Primary Examiner, Art Unit 3791